     Case 3:19-cv-01069-RAH-SRW Document 42 Filed 09/02/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                              EASTERN DIVISION

ASIA BRADFORD,                             )
                                            )
       Plaintiff,                           )
v.                                          )      CASE NO. 3:19-cv-1069-RAH
                                            )                 (WO)
TUSKEGEE UNIVERSITY, et al.,                )
                                            )
       Defendants.                          )

                                       ORDER

      On August 31, 2020, the Plaintiff filed an amended complaint. (Doc. 37.) The

Plaintiff filed the amended complaint without leave of the Court or the opposing

party’s written consent in contravention of Section 4 of the Uniform Scheduling

Order (Doc. 34) and Federal Rule of Civil Procedure 15(a)(2) (“In all other cases, a

party may amend its pleading only with the opposing party’s written consent or the

court’s leave.”). Accordingly, it is

      ORDERED that the Plaintiff’s amended complaint (Doc. 37) is STRICKEN

for the Plaintiff’s failure to comply with Fed. R. Civ. P. 15.

      DONE this 2nd day of September, 2020.


                                       /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER. JR.
                                 UNITED STATES DISTRICT JUDGE
